Case 1:17-cv-00052-IMK-MJA Document 147 Filed 12/06/19 Page 1 of 8 PagelD #: 5306

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,

Plaintiff,

V. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley

ELLEN RUTH COSTLOW,
STATE TROOPER MICHAEL KIEF,
and STATE TROOPER RONNIE M.
GASKINS.

Defendants.

DEFENDANT STATE TROOPER MICHAEL KIEF’S
PROPOSED VOIR DIRE

Defendant State Trooper Michael Kief, by counsel, hereby submits the following proposed
voir dire. Pursuant to the Court’s Scheduling Order, a copy of this voir dire is being provided to
the Court by email.

1, Do any of you know any of the parties in this case?

2. The Plaintiff is represented by counsel, Charles J. Crooks. Are any of you related
or closely acquainted with Charles Crooks or any employee of Mr. Crooks?

3, Are any of you a client or former client of Mr. Crooks? If so, and without
discussing the nature of the work Mr. Crooks did for you, would that previous association have
any impact upon how you would consider issues in this case? If so, how?

4, Have any of you ever had any occasion that we have not already discussed to have
any contact with Mr. Crooks or an employee of his? If so, in what context?

De Defendant Ellen Ruth Costlow is represented by counsel, P. Todd Phillips of the
law firm of Lyons Phillips Legal Group PLLC. Are any of you related or closely acquainted with

Mr. Phillips or any other attorney or employee of the firm of Lyons Phillips Legal Group PLLC?

10558131.1
Case 1:17-cv-00052-IMK-MJA Document 147 Filed 12/06/19 Page 2 of 8 PagelD #: 5307

6. Are any of you a client or former client of Lyons Phillips Legal Group PLLC? If
so, and without discussing the nature of the work the firm did for you, would that previous
association have any impact upon how you would consider issues in this case? If so, how?

(: Have any of you ever had any occasion that we have not already discussed to have
any contact with an attorney or other employee of Lyons Phillips Legal Group PLLC? If so, in
what context?

8. Defendant State Trooper Michael Kief is represented by Monté L. Williams and
Mark G. Jeffries of Steptoe & Johnson PLLC. Are any of you related or closely acquainted with
Monté L. Williams, Mark G. Jeffries, or any other attorney or employee of the firm of Steptoe &
Johnson PLLC?

9. Are any of you a client or former client of Steptoe & Johnson PLLC? If so, and
without discussing the nature of the work the firm did for you, would that previous association
have any impact upon how you would consider issues in this case? If so, how?

10. Have any of you ever had an occasion that we have not already discussed, to have
any contact with an attorney or other employee of Steptoe & Johnson PLLC? If so, in what
context?

11. Do any members of the jury know any of the following individuals who may be
witnesses in this case (Scott T. Ballock, Jim Hermann, Michael Kief, Chris Berry, Ellen Ruth
Costlow, Cindy Scott, John Hambrick, Kenny Ice, Jr., Thomas Scott “Tommy” Ballock, Summer
Ballock, Diane Halbritter, Tom Ballock, Michael Benninger, Marcia L. Ashdown, Dr. Christi

Cooper-Lehki and Dr. Clifford B. Hawley)?

10558131.1
Case 1:17-cv-00052-IMK-MJA Document 147 Filed 12/06/19 Page 3 of 8 PagelD #: 5308

12. Do you have any knowledge regarding the facts of this case, which involves the
State Police’s criminal investigation of Mr. Ballock and Mr. Ballock’s discharge from employment
with the FBI?

13. Have any of you been employed, or do you know anyone who has been employed,
at the FBI Criminal Justice Information Services (“CJIS”) Center in Clarksburg?

14. Have any of you filed a lawsuit, filed for social security disability or filed a workers’
compensation claim?

15. | Do any members of the jury have any courtroom experience as a witness, party or
participant in trial?

16. Have any of you served as jurors before, and, if so, what type of case and what was
the outcome?

17. Have any of you served as a member of a grand jury? If so, please describe the
circumstances of your service.

18. Do any of you have any preconceived notions about law enforcement officers? If
so, what are they?

19. Do any of you have preconceived opinions regarding the West Virginia State
Police? Ifso, what are they?

20. Do any of you have any training in law enforcement matters?

21. Have any of you, members of your family, or any of your friends ever been
employed as a law enforcement officer?

22. Have any of you or someone you know had a positive experience with law
enforcement officers?

23. Do any of you believe that law enforcement officers have dangerous jobs?

10558131.1
Case 1:17-cv-00052-IMK-MJA Document 147 Filed 12/06/19 Page 4 of 8 PagelD #: 5309

24. Have any of you, or members of your close family, ever been arrested? If so, what
agency made the arrest and what were the circumstances of the arrest?

25. Do any of you, or someone you know, believe that you were wrongfully arrested
or otherwise mistreated by law enforcement officers?

26. Have any of you, or your close relatives or friends, ever been charged with,
indicted, arraigned, prosecuted, convicted or sentenced of any felony or misdemeanor crimes in

this or any other state?

27. Have any of you seen, read or otherwise been made aware of allegations of police
misconduct?
28. Does any juror hold an opinion about the job of police officers based on what you

have seen on television or what you have read in the print media or on the internet? If so, what
opinions do you have? Would those opinions prevent you from viewing the facts and evidence in
this case fairly and impartially? Ifno, why?

29. Is there any juror who has negative feelings against police departments or police

officers which would make it difficult to be fair and impartial toward the parties to this civil action?

30. Have any of you been involved in any way (even if not named as a party) in divorce
proceeding?
31. Is there any reason why any of you do not wish to sit as jurors during the trial of

this case? If so, why?

32. Does any juror believe that, simply because a plaintiff brings a lawsuit, he or she is

entitled to recover damages?

33. Has any juror ever witnessed an arrest being made? If so, would this prohibit you

from viewing the facts of this case fairly and impartially? Ifso, why?

10558131.1
Case 1:17-cv-00052-IMK-MJA Document 147 Filed 12/06/19 Page 5 of 8 PagelD #: 5310

34. Does any juror believe that police officers are generally a part of society’s problems
and that they fail to successfully perform the job of maintaining order in society?

35. Do any of you have any preconceived notions about the Monongalia County
Prosecuting Attorney’s Office?

36. Do any of you have any preconceived opinions about former Monongalia County
Prosecuting Attorney Marcia Ashdown or former Assistant Prosecuting Attorney Cindy Scott? If
so, what are they?

37. Have any of you ever dealt with the Monongalia County Prosecuting Attorney’s
Office or former Monongalia County Prosecuting Attorney Marcia Ashdown or former Assistant
Prosecuting Attorney Cindy Scott?

38. Have any of you, or have any of your relatives, ever had a proceeding at the
Monongalia County Prosecuting Attorney’s Office or before former Monongalia County
Prosecuting Attorney Marcia Ashdown or former Assistant Prosecuting Attorney Cindy Scott?

39. Doany of you have any training as a prosecutor?

40. Have any of you, members of your family, or any of your friends ever been
employed in the Prosecuting Attorney’s Office?

41. Are any of you aware of situations involving an arrest during a divorce proceeding?

The next questions anticipate “Yes” or affirmative answers. So, if your answer is
“no” or negative, please raise your hand.

42. If you are selected as a juror in this case, would you be able to render a verdict
solely on the evidence presented in this trial and from the instructions given to you by this Court,

disregarding any other ideas, notions, or beliefs about the law that you may have encountered, in

reaching your verdict? If not, why not?

10558131.1
Case 1:17-cv-00052-IMK-MJA Document 147 Filed 12/06/19 Page 6 of 8 PagelD #: 5311

43. Typically, one side, usually the plaintiff, gets to put on his entire case before the
other side, the defendant, gets to respond by presenting its witnesses. Will you be able to listen to
the entire case put on by Plaintiff, which could take a couple days, without reaching any
conclusions as to which side is right before Sgt. Kief gets to show you his evidence? In other
words, will you be able to keep an open mind until all the evidence, from both sides, is given to
you? If not, why not?

44. Do you believe you can be fair and impartial jurors, and treat all parties before you
equally and fairly?

45. Do youunderstand that the plaintiff in this case has the burden of proof with respect
to each one of his claims, and that if Plaintiff fails to establish a single element with regard to any
one of his claims, you must rule for the defendant on that claim?

Dated this 6th day of December, 2019.
Respectfully submitted,
/s/ Mark G. Jeffries
Mark G. Jeffries (WV Bar No. 11618)
STEPTOE & JOHNSON PLLC
400 White Oaks Boulevard
Bridgeport, WV 26330-4500

(304) 933-8000
mark.jeffries(@steptoe-johnson.com

Monté L. Williams (WV Bar No. 9526)
STEPTOE & JOHNSON PLLC

P.O. Box 1616

Morgantown, WV 26507-1616

(304) 598-8000

monte. williams@steptoe-johnson.com

Counsel for Defendant
State Trooper Michael Kief

10558131.1
Case 1:17-cv-00052-IMK-MJA Document 147 Filed 12/06/19 Page 7 of 8 PagelD #: 5312

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,
Plaintiff,

Vv. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,

and STATE TROOPER RONNIE M.

GASKINS.

Defendants.
CERTIFICATE OF SERVICE

I hereby certify that on the 6th day of December, 2019, I electronically filed the
foregoing “Defendant State Trooper Michael Kief’s Proposed Voir Dire” with the Clerk of the
Court using the CM/ECF system, which will send notification of such filing to the following:

Charles J. Crooks, Esquire
Crooks Law Firm PLLC
244 Pleasant Street
Morgantown, WV 26505

Counsel for Plaintiff

P. Todd Philips, Esquire

Lyons Phillips Legal Group PLLC
141 Walnut Street

Morgantown, WV 26505

Counsel for Defendant Ellen Ruth Costlow

s/ Mark G., Jeffries

Mark G. Jeffries (WV Bar No. 11618)
STEPTOE & JOHNSON PLLC

400 White Oaks Boulevard

Bridgeport, WV 26330-4500

(304) 933-8000

mark. jeffries(@steptoe-johnson.com

10558131.1
Case 1:17-cv-00052-IMK-MJA Document 147 Filed 12/06/19 Page 8 of 8 PagelD #: 5313

10558131.1

Monté L. Williams (WV Bar No. 9526)
STEPTOE & JOHNSON PLLC

P.O. Box 1616

Morgantown, WV 26507-1616

(304) 598-8000

monte. williams@steptoe-johnson.com

Counsel for Defendant
State Trooper Michael Kief
